Court of Appeals
                                              Third District of Texas
                                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                     www.txcourts.gov/3rdcoa.aspx
                                                            (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                              JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                             MarclvSr2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:       03-11-00399-CV
         Trial Court Case Number:       D-l-GN-10-003544

Style:    Gerald Froemming, DDS Texas Dental License No. 12286
          v. Texas State Board of Dental Examiners


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Joint Exhibit 1 (administrative record).




                                                          Very truly yours,




                                                          Jeffrey D. Kyle, Clerk


                                                     Filed In The District Court
                                                       of Travis County, Texas

                                                            MAR 12 2015                  ^vt V
                                                     At                             M.
                                                     Velva L. Price, District Clerk